Exhibit AMEDISYS, INC. AND SUBSIDIARIES RECONCILIATION OF NON-GAAP FINANCIAL MEASURE TO GAAP FINANCIAL STATEMENTS (Amounts in thousands) Earnings before interest, taxes, depreciation and amortization (“EBITDA”) and Adjusted EBITDA 2006 2007 2008 Net income $ 38,255 $ 65,113 $ 86,682 Add: Provision for income taxes 23,642 38,298 54,714 Interest expense (income), net 3,710 (3,150 ) 15,600 Depreciation and amortization 10,106 13,749 20,406 EBITDA (1) 75,713 $ 114,010 177,402 Add: Certain TLC acquisition costs (2) - - 3,991 Less: Alliance (3) - (4,212 ) - Adjusted EBITDA (4) $ 75,713 109,798 $ 181,393 Adjusted Net Income Reconciliation 2006 2007 2008 Net income $ 38,255 $ 65,113 $ 86,682 Add: Certain TLC acquisition costs (2) - - 2,446 Less: Alliance (3) - (4,212 ) - Adjusted net income (5) $ 38,255 $ 60,901 $ 89,128 Adjusted Diluted Earnings Per Share Reconciliation 2006 2007 2008 Diluted earnings per share $ 1.72 $ 2.48 $ 3.22 Add: Certain TLC acquisition costs (2) - - 0.09 Less: Alliance (3) - (0.16 ) - Adjusted diluted earnings per share (6) $ 1.72 $ 2.32 $ 3.31 (1) EBITDA is defined as net income before provision for income taxes, net interest expense, and depreciation and amortization. EBITDA should not be considered as an alternative to, or more meaningful than, income before income taxes, cash flow from operating activities, or other traditional indicators of operating performance. This calculation of EBITDA may not be comparable to a similarly titled measure reported by other companies, since not all companies calculate this non-GAAP financial measure in the same manner. (2) Certain TLC integration costs incurred primarily for the payment of severances for TLC employees and for the conversion of the acquired TLC agencies to our operating systems including our Point of Care network. (3) Alliance Home Health, Inc. (“Alliance”), a wholly owned subsidiary of ours, filed for Chapter 7 federal bankruptcy proceedings in September 2000. That case is now concluded. As a result, the remaining $4.2 million liabilities of Alliance were extinguished and we are not liable for any of these obligations. The discharge of the liabilities resulted in a non-taxable event. (4) Adjusted EBITDA is defined as net income before provision for income taxes, net interest expense, and depreciation and amortization plus certain TLC integration costs and less the Alliance gain. Adjusted EBITDA should not be considered as an alternative to, or more meaningful than, income before income taxes, cash flow from operating activities, or other traditional indicators of operating performance. This calculation of Adjusted EBITDA may not be comparable to a similarly titled measure reported by other companies, since not all companies calculate this non-GAAP financial measure in the same manner. (5) Adjusted net income is defined as net income plus certain TLC acquisition costs and less the Alliance gain. Adjusted net income should not be considered as an alternative to, or more meaningful than, income before income taxes, cash flow from operating activities, or other traditional indicators of operating performance. This calculation of Adjusted net income may not be comparable to a similarly titled measure reported by other companies, since not all companies calculate this non-GAAP financial measure in the same manner. (6) Adjusted diluted earnings per share is defined as diluted earnings per share plus the earnings per share effect of certain TLC acquisition costs and less the earnings per share effect of the Alliance gain. Adjusted diluted earnings per share should not be considered as an alternative to, or more meaningful than, income before income taxes, cash flow from operating activities, or other traditional indicators of operating performance. This calculation of Adjusted diluted earnings per share may not be comparable to a similarly titled measure reported by other companies, since not all companies calculate this non-GAAP financial measure in the same manner.
